                                                        Case 3:20-cv-00515-MMD-WGC Document 8 Filed 10/06/20 Page 1 of 13




                                                  1 KEVIN BENSON, ESQ.
                                                    Nevada State Bar No. 9970
                                                  2 BENSON LAW, LLC.
                                                    123 W. Nye Lane, Suite #487
                                                  3
                                                    Carson City, NV 89706
                                                  4 Telephone: (775) 884-0838
                                                    Email: kevin@bensonlawnv.com
                                                  5
                                                    MATTHEW M. GRIFFIN, ESQ.
                                                  6 Nevada State Bar No. 8097
                                                  7 Matthew Griffin, PLLC
                                                    401 S. Curry Street
                                                  8 Carson City, NV 89703
                                                    Telephone: (775) 882-4002
                                                  9 Attorneys for Proposed Intervenors
                                                 10
                                                 11                                 UNITED STATES DISTRICT COURT

                                                 12                                          DISTRICT OF NEVADA
                                                 13
                    123 W. Nye Lane, Suite 478
BENSON LAW NEVADA

                      Carson City, NV 89706




                                                 14
                          (775) 884-0838




                                                        PROTECT OUR GIRLS PAC, et al.
                                                 15                                                            Case No.: 3:20-cv-00515-MMD-WGC
                                                                              Plaintiffs,
                                                 16
                                                               v.
                                                 17
                                                        BARBARA CEGAVSKE, in her official
                                                 18     capacity as Nevada Secretary of State, et al.,                 MOTION TO INTERVENE

                                                 19                            Defendants.
                                                 20
                                                 21
                                                 22         The NEVADA RESORT ASSOCIATION PAC, a registered Nevada Political Action
                                                 23 Committee, and BIZPAC, a registered Nevada Political Action Committee, by and through counsel,
                                                 24 Matt Griffin, Esq. of Matthew Griffin PLLC and Kevin Benson, Esq. of Benson Law, LLC, respectfully
                                                 25 move to intervene as defendants in this action pursuant to Fed.R.Civ.P. 24.
                                                 26                                          I.    INTRODUCTION

                                                 27         The Nevada Resort Association PAC (“NRA PAC”) and BizPAC (together, “Proposed

                                                 28 Intervenors”) move to intervene as defendants in this action to protect their interests in preserving the

                                                                                                          1
                                                        Case 3:20-cv-00515-MMD-WGC Document 8 Filed 10/06/20 Page 2 of 13




                                                  1 integrity of Nevada’s initiative petition process. The Proposed Intervenors take no position on
                                                  2 Plaintiff Protect Our Girls PAC’s proposed statutory initiative. However, as explained below,
                                                  3 Proposed Intervenors are opposed to two other statutory initiatives, and anticipate that the proponents
                                                  4 of those petitions will seek the same or similar relief from this Court.
                                                  5         Plaintiff is requesting this Court to enter extraordinary relief to extend the deadline to gather
                                                  6 and submit signatures to qualify a statutory initiative. The requested relief, if granted, would intrude
                                                  7 on Nevada’s constitutional legislative process for consideration of statutory initiatives.
                                                  8         It would also deprive Proposed Intervenors of their statutory rights to challenge the sufficiency
                                                  9 of initiative petitions due to errors or fraud, because there simply would not be sufficient time for
                                                 10 such a challenge. The inability to bring such a challenge would, in turn, undermine the integrity of
                                                 11 the initiative petition process because, pursuant to Nevada law, it is private parties such as Proposed
                                                 12 Intervenors, not election officials, who must bring a challenge to correct problems with the petition
                                                 13 itself or with circulation issues, like fraudulent signatures.
                    123 W. Nye Lane, Suite 478
BENSON LAW NEVADA

                      Carson City, NV 89706




                                                 14         The Court should therefore grant Proposed Intervenors the ability to intervene as defendants to
                          (775) 884-0838




                                                 15 protect their statutory rights and their interest in the integrity of Nevada’s initiative process.
                                                 16
                                                 17                                                   II.   FACTS
                                                 18          Proposed Intervenor Nevada Resort Association PAC represents gaming and resort properties
                                                 19 in Nevada. Declaration of Virginia Valentine, attached hereto as “Exhibit 1.” Gaming is, of course, a
                                                 20 large part of Nevada’s economy. Consequently, initiative petitions that would impact the industry are
                                                 21 frequently proposed. Id. Part of NRA PAC’s core functions is to monitor efforts to qualify ballot
                                                 22 measures to ensure that they comply with Nevada’s requirements. Id. As part of its normal
                                                 23 operations, NRA PAC spends resources to monitor initiatives, and to challenge those that do not
                                                 24 comply with Nevada law, when it believes it is in the best interest of the association to do so. Id. An
                                                 25 initiative petition that would increase the gaming taxes on certain properties is currently being
                                                 26 circulated. Id. NRA PAC challenged that initiative on the basis that it does not comply with the
                                                 27 description of effect requirement in NRS 295.009(1)(b). NRA PAC intends to challenge the
                                                 28 sufficiency of the gaming tax initiative if there is a basis to do so.

                                                                                                            2
                                                         Case 3:20-cv-00515-MMD-WGC Document 8 Filed 10/06/20 Page 3 of 13




                                                  1           Proposed intervenor BizPAC is a political action committee that represents businesses
                                                  2 throughout the Las Vegas metropolitan area, including retail businesses. Decl. of Paul Moradkhan,
                                                  3 attached hereto as Exhibit 2. A statutory initiative petition proposing a substantial increase in the
                                                  4 retail sales tax is currently being circulated. Id. BizPAC challenged that initiative on the basis that it
                                                  5 does not comply with the description of effect requirement in NRS 295.009(1)(b). BizPAC also
                                                  6 intends to challenge the sufficiency of the sales tax initiative if there is a basis to do so. The relief
                                                  7 requested by Plaintiff threatens to deprive Proposed Intervenors of their rights under Nevada law to
                                                  8 do so.
                                                  9           Nevada, like all states that permit legislation through initiative, imposes various requirements
                                                 10 to ensure that the initiative process is fair and that initiatives that are placed on the ballot have
                                                 11 legitimately met a certain threshold of voter support. For example, NRS 295.009(1)(a) limits an
                                                 12 initiative petition to a single subject. NRS 295.009(1)(b) requires every initiative to contain a
                                                 13 description of effect that explains to voters, in an accurate and non-misleading way, what the
                    123 W. Nye Lane, Suite 478
BENSON LAW NEVADA

                      Carson City, NV 89706




                                                 14 initiative will do. A third example is NRS 295.012, which requires signatures to be obtained in all of
                          (775) 884-0838




                                                 15 Nevada’s congressional districts, to ensure that a statewide initiative truly has statewide support.
                                                 16           However, the Secretary of State and local election officials do not enforce all of these
                                                 17 requirements. Compliance with many of Nevada’s initiative petition requirements is achieved
                                                 18 through challenges filed by private parties. See e.g., NRS 295.061(1) (authorizing an expedited civil
                                                 19 action to challenge a petition’s compliance with the single subject rule and the description of effect
                                                 20 requirement); NRS 295.061(2) (authorizing an expedited civil action to challenge the legal
                                                 21 sufficiency of a petition after it is certified as sufficient by the Secretary of State).
                                                 22           Private parties who have an interest in the subject matter of the petition must bring a lawsuit
                                                 23 to ensure compliance. For example, even if an initiative petition blatantly violates the single subject
                                                 24 rule, if no private party files a challenge, it will be placed on the ballot. Similarly, even if there is a
                                                 25 substantial number of fraudulent signatures, a petition can still qualify if no one files a lawsuit that
                                                 26 exposes the fraud. However, such suits can be costly. Proposed Intervenors have already expended
                                                 27 resources to bring such suits and intend to expend more resources, if necessary, after signatures are
                                                 28 submitted for verification. See Exhibits 1, 2. If the Court extends the deadline to submit signatures for

                                                                                                            3
                                                         Case 3:20-cv-00515-MMD-WGC Document 8 Filed 10/06/20 Page 4 of 13




                                                  1 all statutory initiatives, Proposed Intervenors are likely to be deprived of their right to bring a
                                                  2 sufficiency challenge because there will simply not be enough time for the courts to hear and decide
                                                  3 the challenge. Even if the Court extends the deadline only for Plaintiffs’ petition, Proposed
                                                  4 Intervenors’ rights are threatened because it is very likely that the proponents of the gaming tax and
                                                  5 sales tax initiatives would quickly file suit, seeking the same relief for the same reasons.
                                                  6                              III. LEGAL STANDARD FOR INTERVENTION
                                                  7           FRCP 24(a) permits a non-party to intervene as a matter of right upon a showing of four factors:
                                                  8 “(1) it has a 'significant protectable interest' relating to the property or transaction that is the subject of
                                                  9 the action; (2) the disposition of the action may, as a practical matter, impair or impede the applicant’s
                                                 10 ability to protect its interest; (3) the application is timely; and (4) the existing parties may not adequately
                                                 11 represent the applicant’s interest.” United States v. Sprint Communs., Inc., 855 F.3d 985, 991 (9th Cir.
                                                 12 2017).
                                                 13           In addition to intervention as a matter of right, FRCP 24(b) allows for permissive intervention.
                    123 W. Nye Lane, Suite 478
BENSON LAW NEVADA




                                                 14 Under FRCP 24(b), the court “may permit anyone to intervene who . . . (B) has a claim or defense that
                      Carson City, NV 89706
                          (775) 884-0838




                                                 15 shares with the main action a common question of law or fact.” Blum v. Merrill Lynch Pierce Fenner
                                                 16 & Smith Inc., 712 F.3d 1349, 1353 (9th Cir. 2013) (quoting Fed. R. Civ. P. 24(b)(1)). Generally,
                                                 17 permissive intervention under Rule 24(b) should be allowed where: (1) there is an independent ground
                                                 18 for jurisdiction; (2) the motion is timely; and (3) “a common question of law and fact between the
                                                 19 movant's claim or defense and the main action.” Id.
                                                 20           “Rule 24 traditionally receives liberal construction in favor of applicants for intervention.”
                                                 21 Arakaki v. Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003).
                                                 22                                                IV. ARGUMENT
                                                 23       A. Proposed Intervenors are entitled to intervention as a matter of right.
                                                 24           Proposed Intervenors are entitled to intervene as a matter of right because they satisfy all four of
                                                 25 the criteria required in this Circuit.
                                                 26 / / / /
                                                 27 / / / /
                                                 28 / / / /

                                                                                                             4
                                                        Case 3:20-cv-00515-MMD-WGC Document 8 Filed 10/06/20 Page 5 of 13




                                                  1          1. This Motion is timely.
                                                  2         This Motion is timely because it has been filed only 26 days after the Complaint was filed in this
                                                  3 case, and before any of the named defendants have responded. Therefore it will not cause any delay in
                                                  4 the proceedings.
                                                  5          2. Proposed Intervenors have a significant protectable interest in the subject of this action.
                                                  6         A person has a “significant protectable interest” in an action if: “(1) [the applicant] asserts an
                                                  7 interest that is protected under some law, and (2) there is a 'relationship' between [the applicant's]
                                                  8 legally protected interest and the plaintiff's claims." Sprint, 855 F.3d at 991. The question of whether
                                                  9 there is a “relationship” between the applicant’s interest and the plaintiff’s claims is intended to be a
                                                 10 practical inquiry. United States v. City of L.A., 288 F.3d 391, 398 (9th Cir. 2002). “The ‘interest’ test
                                                 11 is not a clear-cut or bright-line rule, because ‘no specific legal or equitable interest need be
                                                 12 established.’” Id. While not bright-line requirement, the relationship requirement is met if the plaintiff’s
                                                 13 claims will actually affect the applicant. Id.
                    123 W. Nye Lane, Suite 478
BENSON LAW NEVADA




                                                            Proposed Intervenors have legally protected interests in the integrity of Nevada’s initiative
                      Carson City, NV 89706




                                                 14
                          (775) 884-0838




                                                 15 petition process. These include, but are not limited to, the requirements that signatures be submitted
                                                 16 for verification in a timely manner, and the enforcement of the laws that are designed to prevent fraud
                                                 17 in signature gathering.
                                                 18         Under Nevada law, each of the county clerks verify a random sampling of the signatures on a
                                                 19 statewide petition. The clerks review whether the signer is as registered voter, whether the signature
                                                 20 matches the voter’s registration file, and whether the signer is a resident of the county, among other
                                                 21 things. See NRS 293.12757 – 293.12795 (setting forth the process for verification of signatures and
                                                 22 determination of sufficiency by the Secretary of State).
                                                 23         Based on their review of a random sample of signatures, the clerks use extrapolation to determine
                                                 24 the total number of valid signatures in their respective counties, then forward those numbers to the
                                                 25 Secretary of State. NRS 293.1277(2). The Secretary of State then determines whether the petition has
                                                 26 sufficient signatures statewide to qualify for the ballot. NRS 293.1278.
                                                 27         NRS 293.12793 provides for an administrative appeal process for the proponent of a petition, if

                                                 28 the Secretary of State finds that the number of signatures is insufficient. There is no similar process for

                                                                                                           5
                                                        Case 3:20-cv-00515-MMD-WGC Document 8 Filed 10/06/20 Page 6 of 13




                                                  1 an opponent to appeal a determination that the number is sufficient. If the Secretary of State determines
                                                  2 that the petition is sufficient, the only way to challenge that determination is for a private party to bring
                                                  3 a civil action under NRS 295.061(2). Thus, if there was fraud in the circulation process, or if there were
                                                  4 errors in the clerks’ verification process, the only way to correct those problems is for a private party
                                                  5 such as the Proposed Intervenors to bring a lawsuit to expose the issues, and for a court to determine
                                                  6 the remedy. See e.g., Taxpayers for the Prot. of Nev. Jobs v. Arena Initiative Comm., Nev. Sup. Ct.
                                                  7 Nos. 57157, 58350, 2012 Nev. Unpub. LEXIS 1101 (Aug. 1, 2012) (post-circulation challenge based
                                                  8 on fraudulent circulator affidavits).
                                                  9         Proposed Intervenors have a substantial interest in this action because extending the deadline to
                                                 10 gather signatures would impede or preclude their statutory right to challenge the sufficiency of the
                                                 11 petition. NRS 295.056(2) requires that, for statutory initiatives, the deadline to submit signatures for
                                                 12 verification is the 15th day following the general election, which falls on November 18, 2020 this year.
                                                 13 The Nevada Constitution requires that a statutory initiative must be filed with the Secretary of State no
                    123 W. Nye Lane, Suite 478
BENSON LAW NEVADA

                      Carson City, NV 89706




                                                 14 later than 30 days before the start of the legislative session. Nev. Const. Art. 19, § 2(3). This deadline
                          (775) 884-0838




                                                 15 allow each county the time necessary to verify the signatures before the initiative is filed with the
                                                 16 Secretary of State.
                                                 17         The Secretary of State then transmits the initiative to the Legislature as soon as it convenes. Nev.
                                                 18 Const. Art. 19, § 2(3). “The petition shall take precedence over all other measures except appropriation
                                                 19 bills, and the statute or amendment to a statute proposed thereby shall be enacted or rejected by the
                                                 20 Legislature without change or amendment within 40 days.” Id. If the Legislature and the Governor
                                                 21 approve the initiative, it becomes law. Id.
                                                 22         Consequently, if the deadline is extended to gather signatures, it is very likely that the clerks will
                                                 23 not have sufficient time to verify the signatures before the Secretary of State must transmit the initiative
                                                 24 to the Legislature in compliance with the Nevada Constitution. Accordingly, as a practical matter,
                                                 25 Proposed Intervenors are likely to lose their right to challenge the sufficiency of the petition because
                                                 26 there simply would not be enough time. This could allow an initiative to be enacted into law despite
                                                 27 fraud or errors in the signatures.
                                                 28

                                                                                                            6
                                                        Case 3:20-cv-00515-MMD-WGC Document 8 Filed 10/06/20 Page 7 of 13




                                                  1         These adverse effects on Proposed Intervenors’ statutory rights under Nevada law are more than
                                                  2 sufficient to meet the “significant protectable interest” requirement for intervention as of right. In City
                                                  3 of L.A., the Ninth Circuit found that a police officer’s union met this requirement because the complaint
                                                  4 sought injunctive relief against its members and alleged facts that its members committed
                                                  5 unconstitutional acts in the line of duty. 288 F.3d at 398-99. The court held that this was sufficient even
                                                  6 though the proposed injunctive relief applied only to the city defendants, not the union itself. Id.
                                                  7 Similarly here, even though the Plaintiff is seeking relief against the Secretary of State and the county
                                                  8 election officials, Proposed Intervenors stand to lose their own rights under Nevada law if the relief is
                                                  9 granted.
                                                 10
                                                             3. Disposition of the matter without intervention will impair Proposed Intervenor’s ability to
                                                 11             protect their interests.

                                                 12         “If an absentee would be substantially affected in a practical sense by the determination made in
                                                 13 an action, he should, as a general rule, be entitled to intervene.” Citizens for Balanced Use v. Mont.
                    123 W. Nye Lane, Suite 478
BENSON LAW NEVADA

                      Carson City, NV 89706




                                                 14 Wilderness Ass'n, 647 F.3d 893, 898 (9th Cir. 2011) (internal quotations omitted).
                          (775) 884-0838




                                                 15         As discussed to above, Proposed Intervenors’ ability to protect their interests will be impaired if
                                                 16 they are not permitted to intervene. They have a right to not be subjected to laws made through a
                                                 17 fraudulent or invalid initiative petition, and they also have a right to bring challenges to petitions that
                                                 18 fail to comply with Nevada law. These challenges are authorized by NRS 295.061 and are the only
                                                 19 method of ensuring compliance with many of Nevada’s requirements for initiative petitions.
                                                 20          4. The existing Defendants do not adequately represent the Proposed Intervenors’ interests.

                                                 21         “The burden of showing inadequacy of representation is ‘minimal’ and satisfied if the applicant

                                                 22 can demonstrate that representation of its interests ‘may be’ inadequate.” Citizens for Balanced Use v.
                                                 23 Mont. Wilderness Ass'n, 647 F.3d 893, 898 (9th Cir. 2011). The court examines three factors: “(1)
                                                 24 whether the interest of a present party is such that it will undoubtedly make all of a proposed
                                                 25 intervenor's arguments; (2) whether the present party is capable and willing to make such arguments;
                                                 26 and (3) whether a proposed intervenor would offer any necessary elements to the proceeding that other
                                                 27 parties would neglect.” Id. The most important factor is the similarity (or lack thereof) between the
                                                 28 interest of the proposed intervenor and that of the existing parties. Id.

                                                                                                          7
                                                        Case 3:20-cv-00515-MMD-WGC Document 8 Filed 10/06/20 Page 8 of 13




                                                  1         Proposed Intervenors’ interests are not adequately represented by the existing parties. As
                                                  2 discussed above, many of Nevada’s requirements for initiative petitions are not enforced by the
                                                  3 Secretary of State, the county elections officials, or any other governmental entity. Instead, monitoring
                                                  4 and challenges to the legal sufficiency of petitions is largely left up to private parties.
                                                  5         To illustrate, the county election officials verify signatures by comparing the signature on the
                                                  6 petition to the signature in the voter registration file. NRS 293.1277(5). If more than 500 signatures are
                                                  7 turned in to that county, a statistical sampling method is used to extrapolate the number of valid
                                                  8 signatures based on a random sample. NRS 293.1279. Thus, even though the counties “verify” the
                                                  9 signatures, often not every signature is examined. It is possible that a large number of invalid signatures
                                                 10 could slip through the cracks.
                                                 11         There can also be errors in the verification process itself, which leads to incorrect sufficiency
                                                 12 determinations. For example, a county might count as valid a particular signature that is randomly
                                                 13 drawn, even though there is a defect in the document itself, rendering all the signatures on that
                    123 W. Nye Lane, Suite 478
BENSON LAW NEVADA

                      Carson City, NV 89706




                                                 14 document invalid. See Las Vegas Convention & Visitors Auth. v. Miller, 124 Nev. 669, 689-90, 191
                          (775) 884-0838




                                                 15 P.3d 1138, 1151 (2008) (holding that it is appropriate to strike all the signatures on a document that
                                                 16 contains a defective circulator affidavit).
                                                 17         Additionally, many problems are not apparent to the officials verifying signatures, and would
                                                 18 never be corrected if not for parties like Proposed Intervenors investigating and challenging them. For
                                                 19 example, in Taxpayers for the Prot. of Nev. Jobs v. Arena Initiative Comm., a private party filed a
                                                 20 challenge asserting, among other things, that many of the signatures were invalid because the
                                                 21 circulators did not personally circulate the petition, as required by NRS 295.0575. The county officials
                                                 22 counted the signatures as valid, but the district court found them to be invalid, in light of the evidence
                                                 23 the plaintiff produced that in fact the documents were not personally circulated. Nev. Sup. Ct. Nos.
                                                 24 57157, 58350, 2012 Nev. Unpub. LEXIS 1101, at *3 (Aug. 1, 2012). The circulators had lied on their
                                                 25 affidavits, but the clerks had no way of knowing about that fraud, and therefore it was not caught during
                                                 26 the signature verification process.
                                                 27         Proposed Intervenors also overcome any presumption that the existing government defendants

                                                 28 adequately represent their rights. Cf. City of L.A., 288 F.3d at 402. The interests and objectives of

                                                                                                           8
                                                        Case 3:20-cv-00515-MMD-WGC Document 8 Filed 10/06/20 Page 9 of 13




                                                  1 Proposed Intervenors and the existing Defendants diverge because Proposed Intervenors are seeking to
                                                  2 preserve their right and practical ability to challenge invalid petitions or invalid signatures through a
                                                  3 process that is never used by the election officials, and could very well be adverse to the election
                                                  4 officials. The interests of Proposed Intervenors and the election officials are different because the
                                                  5 election officials are primarily seeking to ensure that verification is completed in time to transmit the
                                                  6 petition to the Secretary of State, who in turn submits it to the Legislature. The election officials do not
                                                  7 have any interest in the merits of any ballot measure, while the Proposed Intervenors have a strong
                                                  8 interest at stake.
                                                  9         Because of these divergent interests, the existing Defendants will not make all of the same
                                                 10 arguments that Proposed Intervenors will make. Thus Proposed Intervenors can provide necessary
                                                 11 input and argument regarding the important role that Nevada law grants to private parties to ensure the
                                                 12 integrity of Nevada’s initiative process.
                                                 13         For these reasons, Proposed Intervenors should be granted intervention as a matter of right,
                    123 W. Nye Lane, Suite 478
BENSON LAW NEVADA

                      Carson City, NV 89706




                                                 14 pursuant to FRCP 24(a).
                          (775) 884-0838




                                                 15      B. Alternatively, Proposed Intervenors should be granted permissive intervention.
                                                 16          Alternatively, if the Court finds that Proposed Intervenors are not entitled to intervene as a
                                                 17 matter of right, it should grant Proposed Intervenors permissive intervention.
                                                 18          Under FRCP 24(b), the court “may permit anyone to intervene who . . . (B) has a claim or
                                                 19 defense that shares with the main action a common question of law or fact.” Blum v. Merrill Lynch
                                                 20 Pierce Fenner & Smith Inc., 712 F.3d 1349, 1353 (9th Cir. 2013) (quoting Fed. R. Civ. P. 24(b)(1)).
                                                 21 Generally, permissive intervention under Rule 24(b) should be allowed where: (1) there is an
                                                 22 independent ground for jurisdiction; (2) the motion is timely; and (3) “a common question of law and
                                                 23 fact between the movant's claim or defense and the main action.” Id. The first prong, the requirement
                                                 24 for an independent ground for jurisdiction, does not apply in federal question cases where jurisdiction
                                                 25 is predicated on the plaintiff’s claims and the defendant is not bringing any additional claims. Freedom
                                                 26 from Religion Found., Inc. v. Geithner, 644 F.3d 836, 844 (9th Cir. 2011).
                                                 27         The remaining two prongs of the test are easily met in this case. First, as discussed above, this

                                                 28 Motion is timely. Second, there are common questions of law and fact between the Plaintiffs’ claims

                                                                                                           9
                                                       Case 3:20-cv-00515-MMD-WGC Document 8 Filed 10/06/20 Page 10 of 13




                                                  1 and Proposed Intervenors’ defenses. Common questions of law include whether Plaintiffs have
                                                  2 standing to bring these claims and whether some of the asserted claims are cognizable claims at all.
                                                  3 Common questions of fact include whether Plaintiffs have made reasonable efforts to circulate their
                                                  4 petition, whether they have experienced a concrete injury caused by the laws they challenge, and
                                                  5 whether the requested relief is likely to actually remedy the alleged harm.
                                                  6         Granting intervention in this case will not unduly delay or prejudice any party. Proposed
                                                  7 Intervenors have acted swiftly to intervene. Their proposed Motion to Dismiss is attached as an exhibit
                                                  8 to this Motion, and is therefore promptly submitted.
                                                  9         Finally, judicial economy favors granting intervention. If Proposed Intervenors are not able to
                                                 10 intervene in this case, they would likely be forced to bring a separate action to protect their interests.
                                                 11 That action would involve many of the same issues and therefore it would be a waste of judicial
                                                 12 resources compared to intervention.
                                                 13                                              V. CONCLUSION
                    123 W. Nye Lane, Suite 478
BENSON LAW NEVADA

                      Carson City, NV 89706




                                                 14          NRA PAC and BizPAC respectfully request that this Court grant their request to intervene as
                          (775) 884-0838




                                                 15 defendants as a matter of right. Alternatively, they request that this Court grant them permissive
                                                 16 intervention.
                                                 17          Dated this   6th   day of October, 2020.
                                                 18                                                BENSON LAW, LLC
                                                 19
                                                 20                                                By:
                                                                                                           KEVIN BENSON, ESQ.
                                                 21
                                                                                                           Nevada State Bar No. 9970
                                                 22                                                        123 W. Nye Lane, Suite #487
                                                                                                           Carson City, NV 89706
                                                 23                                                        Telephone: (775) 884-0838
                                                                                                           Email: kevin@bensonlawnv.com
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28

                                                                                                         10
                                                        Case 3:20-cv-00515-MMD-WGC Document 8 Filed 10/06/20 Page 11 of 13




                                                  1                                          CERTIFICATE OF SERVICE
                                                  2           Pursuant to FRCP Rule 5(b), I hereby certify that I am an employee of Benson Law, LLC, and

                                                  3 that on this date, I caused the foregoing Motion to Intervene to be served to all parties to this action
                                                  4 by:
                                                  5                  Placing a true copy thereof in a sealed postage prepaid envelope in the United States
                                                                          Mail in Carson City, Nevada
                                                  6
                                                                     Hand-delivery - via Reno/Carson Messenger Service
                                                  7
                                                                     Facsimile
                                                  8
                                                                     E-Mail, pursuant to consent to electronic service
                                                  9                  Federal Express, UPS, or other overnight delivery
                                                 10                  E-filing pursuant to Section IV of District of Nevada Electronic Filing Procedures

                                                 11     X            E-filing through the federal courts’ CM / ECF filing and service system.

                                                 12
                                                      as follows:
                                                 13
                    123 W. Nye Lane, Suite 478
BENSON LAW NEVADA




                                                              David C OMara
                      Carson City, NV 89706




                                                 14           The OMara Law Firm, P.C.
                          (775) 884-0838




                                                              311 E. Liberty Street
                                                 15           Reno, NV 89501
                                                              775-323-1321
                                                 16           Attorneys for Plaintiffs
                                                 17           Greg Zunino
                                                              Office of the Attorney General
                                                 18           100 N. Carson Street
                                                              Carson City, Nevada 89701
                                                 19           Attorneys for Defendant Secretary of State
                                                 20           Herbert B. Kaplan
                                                              One South Sierra Street
                                                 21           Reno, NV 89501
                                                              Attorney for Defendant Spikula
                                                 22
                                                              Mary-Anne M. Miller
                                                 23           Clark County District Attorney
                                                              Civil Division
                                                 24           500 S. Grand Central Parkway, 5th Floor
                                                              P.O. Box 552215
                                                 25           Las Vegas, NV 89155-2215
                                                              702-455-4761
                                                 26           Attorney for Defendant Gloria

                                                 27 / / / /
                                                 28 / / / /

                                                                                                           11
                                                      Case 3:20-cv-00515-MMD-WGC Document 8 Filed 10/06/20 Page 12 of 13




                                                  1       Marquis AurbachCoffing
                                                          Brian R. Hardy, Esq.
                                                  2       10001 Park Run Drive
                                                          Las Vegas, Nevada 89145
                                                  3       Attorneys for Defendants Jakeman, Sullivan, Donaldson, Stevens, Baldwin, Merlino, Spero,
                                                          Lewis, Rothery, Elgan, Lloyd, Hoehne, Nepper, and Bryan
                                                  4       (collectively the “Rural County Defendants”)
                                                  5
                                                          Dated:      October 6, 2020         .
                                                  6
                                                  7
                                                                                                     ____________________________________
                                                  8                                                      An employee of Benson Law, LLC
                                                  9
                                                 10
                                                 11
                                                 12
                                                 13
                    123 W. Nye Lane, Suite 478
BENSON LAW NEVADA

                      Carson City, NV 89706




                                                 14
                          (775) 884-0838




                                                 15
                                                 16
                                                 17
                                                 18
                                                 19
                                                 20
                                                 21
                                                 22
                                                 23
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28

                                                                                                   12
                                                      Case 3:20-cv-00515-MMD-WGC Document 8 Filed 10/06/20 Page 13 of 13




                                                  1                                     INDEX OF EXHIBITS
                                                  2    Exhibit 1       Declaration of Virginia Valentine
                                                  3    Exhibit 2       Declaration of Paul Moradkhan

                                                  4    Exhibit 3       (Proposed) Intervenors’ Motion to Dismiss

                                                  5
                                                  6
                                                  7
                                                  8
                                                  9
                                                 10
                                                 11
                                                 12
                                                 13
                    123 W. Nye Lane, Suite 478
BENSON LAW NEVADA

                      Carson City, NV 89706




                                                 14
                          (775) 884-0838




                                                 15
                                                 16
                                                 17
                                                 18
                                                 19
                                                 20
                                                 21
                                                 22
                                                 23
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28

                                                                                                13
